DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending in the application and examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “retention fillet welds between the extension tube and the threaded end of the threaded head penetration nozzle” (claim 1) must be shown or the feature(s) canceled from the claim(s). Figures 9 and 24 appear to show the retention fillet welds (324, 352) between the threaded adapter (320) and the threaded end of the threaded head penetration nozzle (306) and retention fillet welds (326, 354) between the threaded adapter (320) and the extension tube (310) (see [0051], [0086]). In other words, the figures do not appear to show a direct weld between the extension tube and the threaded end of the threaded head penetration nozzle. No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “536” has been used to designate both the compression tool and the counterbore ledge (see [0093]) and reference character “674” has been used to designate both the OD and the retention fillet welds (see [0101], [0103]). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “534” and “536” have both been used to designate the counterbore ledge (see [0093]). 

Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method for Installing Extension Tube in a Nuclear Reactor”.

“The treaded penetration adapter 320” in paragraph [0080] should recite “The threaded penetration adapter 320.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it is unclear if the extension tube recited in line 5 is the same as the extension tube recited in line 1. For purposes of examination, examiner is interpreting these to refer to the same structure. 

Claim 1 recites “the threaded end” in line 5. There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites “to retainably couple to the CRDM housing.” However, it is unclear from the claim what structures are being coupled. For instance, is the claim intended to recite “to retainably couple the compressible guide sleeve to the CRDM housing”?

Claim 4 is indefinite because it is unclear if “a multiple leaf compressible flex sections” is intended to recite “

Claim 5 recites the limitation “the alignment”. There is insufficient antecedent basis for this limitation in the claim. 

Claim 5 is further indefinite because it recites “performing a final gauging of the alignment of the extension tube,” however (1) neither claim 5 nor the parent claims (claims 1-4) recite a first gauging step and (2) it is unclear between what two structures the alignment is gauged with respect to. For instance, is the alignment of the extension tube relative to the head penetration nozzle what is gauged? 

Claims 6 and 7 recite the limitation “the reactor vessel head”. There is insufficient antecedent basis for this limitation in the claims. 

Claim 8 recites “joining a threaded adapter to the threaded end of the threaded head penetration nozzle, wherein the threaded adapter comprises male threads … configured to threadably couple to the threaded ends of the extension tube.” Claim 8 appears to recite the threaded adapter is attached to one end of the nozzle and one end of the extension tube. In other words, the claim suggests the ends of the nozzle and the ends of the extension tube are not directly coupled, but are rather coupled to the adapter. This limitation is unclear in view of parent claim 1, which recites: “threading the threaded end of the extension tube to the threaded end of the threaded head penetration nozzle” and “installing retention fillet welds between the extension tube and the threaded end of the threaded head penetration nozzle”. Claim 1 recites the threaded end of the extension tube is threaded to the threaded end of the threaded head penetration nozzle while claim 8 recites the same threaded end of the extension tube is threaded to the threaded adapter. How can the end be coupled to two different structures? This is further unclear in view of the drawing objections above. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 1-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,941,653 (“Thorp”) in view of US Publication No. 2021/01285739 (“Markham”) (cited via IDS), US Patent No. 4,714,584 (“Altman”), and FR Publication No. 2813700 (“Algarotti”) (citations refer to attached machine translation).

Regarding claim 1, Thorp discloses (see Fig. 1) a method for installing an extension tube (18) in a nuclear reactor (10) comprising a control rod drive mechanism (CRDM) housing (14) with a threaded head penetration nozzle (12) and a thermal sleeve (16) disposed therein, the method comprising:
aligning the extension tube with the threaded end (bottom end of 12) of the head penetration nozzle, the extension tube comprising a threaded end (top end of 18), the threaded end sized and configured to threadably couple to the threaded head penetration nozzle (as shown in Fig. 1, the inner surface of tube 18 is aligned with the outer surface of nozzle 12 and the tube and nozzle are joined together by threads);
threading the threaded end of the extension tube to the threaded end of the threaded head penetration nozzle (as shown in Fig. 1, the top threaded end of tube 18 is threaded to the bottom threaded end of nozzle 12);
torqueing the extension tube to the threaded end of the threaded head penetration nozzle (as shown in Fig. 1, tube 18 is threadably coupled to the nozzle 12, which would require torqueing the tube to the nozzle);
gauging1 the alignment of the extension tube relative to the threaded head penetration nozzle (as shown in Fig. 1, tube 18 is threadably coupled to the bottom end of the nozzle 12 such that the nozzle is positioned partially within the tube, which would necessarily require gauging, or estimating/judging, the alignment of the two structures);
and installing a guide funnel to an end (bottom end of 18). 

Thorp does not disclose removing the thermal sleeve, a non-threaded end of the extension tube, or installing retention fillet welds between the extension tube and the nozzle.

	Markham teaches (see Fig. 2A) a method comprising removing a thermal sleeve (26) disposed in a head penetration nozzle (24) ([0004]).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to remove the thermal sleeve of Thorp, as taught by Markham, for the predictable purpose of replacing a worn thermal sleeve with a new thermal sleeve to prevent any equipment failure ([0002]). 
	
Altman teaches (see Fig. 2b) a method for installing an extension tube (42) in a nuclear reactor (10), the method comprising installing a guide funnel (26) to a non-threaded end (bottom end of 42) of the extension tube.
	It would have been obvious to a POSA to modify the method and extension tube of Thorp-Markham in view of the teachings of Altman because Altman teaches its arrangement of the extension tube and guide funnel restricts the flow path of a fluid in the event of a leak (4:27-32). 

	Algarotti teaches installing retention fillet welds between two nuclear components that are threadably coupled to each other (p. 10, ll. 408-409).

	It would have been obvious to a POSA to install retention welds as taught by Algarotti between the extension tube and threaded end of the threaded head penetration nozzle of Thorp-Markham-Altman for the predictable purpose of immobilizing the two structures, thereby preventing accidental loosening or movement (see Algarotti, p. 10, ll. 408-409).

Regarding claim 2, Thorp in view of Markham, Altman, and Algarotti teaches the method of claim 1. Markham further teaches installing a compressible guide sleeve (62) to the CRDM housing ([0040]). A POSA would have been motivated to install the compressible guide sleeve of Markham in the method of Thorp-Markham-Altman-Algarotti for the predictable purpose of guiding the control rods, shielding the nozzle from thermal shock, and allowing for easy insertion and locking of the sleeve (see Markham, [0002], [0043]).

Regarding claim 3, Thorp in view of Markham, Altman, and Algarotti teaches the method of claim 2 and further teaches wherein installing the compressible guide sleeve to the CRDM housing comprises: compressing the compressible guide sleeve (Markham, [0042]); inserting the compressed guide sleeve into the guide funnel, through the extension tube, the head penetration nozzle, and the CRDM housing (Thorp, Fig. 1; Markham, [0042]; see also Markham, Figs. 1, 3; Markham teaches inserting the compressible guide sleeve 62 into the bottom of the nozzle into funnel 50 and pushing upward, and would therefore necessarily pass through the extension tube, nozzle, and housing in the combination of Thorp-Markham-Altman-Algarotti); and releasing the compression of the compressible guide sleeve to retainably couple to the CRDM housing (Markham, [0043]). A POSA would have been motivated to combine Thorp, Markham, Altman, and Algarotti as discussed above with regards to claim 2.

Regarding claim 4, Thorp in view of Markham, Altman, and Algarotti teaches the method of claim 3. Markham further teaches wherein the compressible guide sleeve comprises a multiple leaf compressible sections (72), wherein each of the multiple leaf compressible flex sections comprises a flange (74) (Fig. 3), the method comprising: compressing the multiple leaf compressible flex sections to contract the flanges prior to inserting the compressed guide sleeve into the guide funnel ([0042]); and releasing the compression of the compressible guide sleeve after insertion into the CRDM housing to release the flanges to engage a counterbore ledge defined by the CRDM housing (Markham, Fig. 3, [0043]). A POSA would have been motivated to combine Thorp, Markham, Altman, and Algarotti as discussed above with regards to claim 2.
Regarding claim 5, Thorp in view of Markham, Altman, and Algarotti teaches the method of claim 4. Thorp further discloses performing a final gauging2 of the alignment of the extension tube (Fig. 1; Thorp shows the extension tube is threaded to the end of the penetration nozzle such that the penetration nozzle is positioned partially within the extension tube, which would necessarily require gauging, or estimating/judging the alignment of the two structures).

Regarding claim 6, Thorp in view of Markham, Altman, and Algarotti teaches the method of claim 3. Markham further teaches wherein the guide sleeve is inserted into the guide funnel from a position below the reactor vessel head (Fig. 2C, [0030], [0042]). A POSA would have been motivated to combine Thorp, Markham, Altman, and Algarotti as discussed above with regards to claim 2.

Regarding claim 7, Thorp in view of Markham, Altman, and Algarotti teaches the method of claim 1. Markham further teaches installing an extension tube (50) to an adapter (38) joined to the CRDM housing from a position below a reactor vessel head (14A) (Figs. 2A, 2C, [0040], [0042]). A POSA would have been motivated to install the extension tube of Thorp-Markham-Altman-Algarotti from a position below the reactor vessel head for the predictable purpose of keeping reactor components within the shielded reactor vessel. 

Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Thorp in view of Markham, Altman, and Algarotti further in view of WO Publication No. 0055864 (“Gil”) (citations refer to attached machine translation).

Regarding claim 8, Thorp in view of Markham, Altman, and Algarotti teaches the method of claim 1, but does not teach a threaded adapter.

Gil teaches (see Figs. 1-2) a method for installing an extension tube (3) in a nuclear reactor (1) comprising a head penetration nozzle (20), the method comprising, prior to aligning and joining the extension tube with the bottom end of the head penetration nozzle, joining a threaded adapter (40) to a bottom end of the head penetration nozzle (upper flange 41 of adapter 40 is mounted on edge 21 of nozzle 20 and connected to lower flange 43 via element 44), wherein the threaded adapter comprises male threads sized and configured to threadably couple to a threaded end (3b) of the extension tube (p. 4, ll. 159 – p. 5, ll. 165). 
	
It would have been obvious to a POSA to join a threaded adapter, as taught by Gil, in the method of Thorp-Markham-Altman-Algarotti because Gil teaches the adapter ensures and provides additional sealing to the nozzle-tube assembly (p. 2, ll. 46-58, p. 4, ll. 134-137). The combination of Thorp-Markham-Altman-Algarotti-Gil would result in Gil’s threaded adapter (40) joined to the threaded end (bottom end of 12) of the threaded head penetration nozzle (12) of Thorp, wherein the male threads of the treaded adapter are configured to threadably couple to the threaded end (top end of 18) of the extension tube (18) of Thorp. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is interpreting the step of “gauging the alignment” using the broadest reasonable interpretation (BRI) of the term “gauging” to mean to estimate or judge (see https://www.merriam-webster.com/dictionary/gauge)
        2  Examiner is interpreting the step of “gauging of the alignment” using the broadest reasonable interpretation (BRI) of the term “gauging” to mean to estimate or judge (see https://www.merriam-webster.com/dictionary/gauge)